898 F.2d 148Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Darryl Todd HOLMES, Defendant-Appellant.
No. 89-6654.
United States Court of Appeals, Fourth Circuit.
Submitted:  June 30, 1989.Decided:  Feb. 16, 1990.

Appeal from the United States District Court for the Western District of North Carolina, at Statesville.  Robert D. Potter, Chief District Judge.  (C/A No. 89-56-ST-C;  CR. No. 88-30-3-ST-CR)
Darryl Todd Holmes, appellant pro se.
Thomas J. Ashcraft, Office of the United States Attorney, for appellee.
W.D.N.C.
AFFIRMED.
Before DONALD RUSSELL, WIDENER and WILKINSON, Circuit Judges.
PER CURIAM:


1
Darryl Todd Holmes appeals from the district court's order refusing relief under 28 U.S.C. Sec. 2255.  Our review of the record and the district court's opinion accepting the recommendation of the magistrate discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  United States v. Holmes, C/A No. 89-56-ST-C;  CR No. 88-30-3-ST-CR (W.D.N.C. May 5, 1989).  We dispense with oral argument because the dispositive issues recently have been decided authoritatively.


2
AFFIRMED.